Citation Nr: 1700441	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-23 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active duty from July 1969 to February 1972, including service in Vietnam from December 1969 to November 1970.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction has since been transferred to the St. Petersburg, Florida RO. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board in August 2016.  A transcript of that hearing has been associated with the claims file.  The hearing was adequate as the Veterans Law Judge explained the issues on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In November 2004, the RO denied service connection for skin and tinnitus disorders.  The Veteran appealed the decision, but did not perfect the appeal as to these two issues subsequent to a June 2006 statement of the case (SOC).

2.  Evidence submitted since the June 2006 SOC, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for a skin disorder, and therefore raises a reasonable possibility of substantiating the claim.

3.  Evidence submitted since the June 2006 SOC, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for tinnitus, and therefore does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's November 2004 rating decision which denied service connection for skin and tinnitus disorders is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2016).

2.  New and material evidence has been received since the RO's November 2004 rating decision; thus, the claim of service connection for a skin disorder is reopened.  38 U.S.C.A. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has not been received since the RO's November 2004 rating decision; thus, the claim of service connection for a tinnitus disorder is not reopened.  38 U.S.C.A. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a December 2011 letter sent prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

With regard to claims to reopen finally disallowed claims, VAOPGCPREC 6-2014 concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, which indicates that the directives of Kent v. Nicholson, 20 Vet. App. 1 (2006), are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Nonetheless, the pertinent letter satisfied Kent.  The Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA-authorized treatment records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  See 38 C.F.R. § 3.159(c).

In this case, the Veteran's service treatment records and all identified, available, and authorized post-service treatment records relevant to the issues on appeal have been requested or obtained.  Thus, VA's duties have been fulfilled and no further action is necessary.  As to the claim for tinnitus, as the claim in not reopened, there is no regulatory duty to provide an examination.  As to the skin disability, this decision herein reopens the claim; the merits of the reopened claim are remanded to allow for additional development, to include obtaining an additional VA opinion.
 
II.  New and Material Evidence 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2016).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's service connection claims for tinnitus and skin disorders were originally denied in a November 2004 RO rating decision finding that there was no positive nexus between diagnosed skin and tinnitus disorders and active service.  The Veteran appealed the RO's decision, and a SOC was provided in June 2006.  The evidence submitted at that time included the service treatment records, an April 2006 VA audio examination, and various statements from the Veteran.  In a July 2006 VA Form 9, the Veteran limited his substantive appeal to the issues other than service connection for tinnitus and a skin disorder.  The Board further found the issues were not properly appealed in a September 2009 decision - the Board discussed the basis of this finding at length.  See September 2009 Board decision, pages 2-3.  Therefore, the RO's November 2004 decision is final.  38 U.S.C.A. § 7104(b) (2016).

In August 2011, the Veteran submitted a petition to reopen the claims for service connection for tinnitus and skin disorders.  Evidence submitted since the June 2006 SOC includes VA treatment records dated July 2005 to September 2006 and June 2015 to November 2016, a July 2016 VA audiogram, a May 2013 VA skin examination report, private treatment records dated June to December 2015, an August 2013 letter from Dr. U. pertaining to the Veteran's skin disorder, and an August 2016 Board videoconference hearing transcript.  

In an August 2013 letter, Dr. U. stated that the Veteran has been diagnosed with tinea versicolor which has been present for over 30 years, and started while he was in Vietnam.  The Board finds that this evidence is both new and material.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2016).  Accordingly, the Veteran's service connection claim for a skin disorder is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the tinnitus claim, the additional evidence of record consists of statements of the Veteran, to include an August 2016 Board videoconference transcript, and additional VA and private medical records.  The statements of the Veteran are duplicative and the medical evidence is cumulative, indicating complaints of tinnitus without a nexus which relates the Veteran's tinnitus to service.  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Accordingly, the Veteran's service connection claim for tinnitus is not reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).



ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure; to that extent, the appeal is granted.

New and material evidence has not been received to reopen a claim for entitlement to service connection for tinnitus; the appeal is denied. 


REMAND

The Veteran last underwent a VA examination for his claimed skin disorder in May 2013.  At that time, the examiner noted current and past diagnoses of dermatitis of the chest, tinea of the arms, acne, xerosis of the chest, and furuncle of the thigh.  The examiner found the Veteran's skin disorder was not caused by or incurred in active service.  Since that time, private treatment records include an additional skin diagnosis of basal cell carcinoma (BCC), and during the August 2016 hearing, the Veteran asserted that this was also due to herbicide exposure in Vietnam.  As there has been a change in the Veteran's claimed skin disorder, the Board finds a remand is necessary to obtain any outstanding VA or private treatment records referring to the Veteran's skin disorder and a new VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify all private and VA treatment records pertaining to care for his claimed skin disorder since service.  If the AOJ cannot locate all relevant federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded a VA skin examination to evaluate the current nature and etiology of any skin disorder.  The claims folder should be made available to the examiner for review before the examination.

The examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) any diagnosed skin disorder was incurred in or otherwise the result of his active service, to include herbicide exposure.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

3.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the June 2013 SOC, and provides an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


